Citation Nr: 0102155	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-22 333A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for atrophic rhinitis, 
synechia, with chronic recurrent epistaxis secondary to a 
nasal injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel



INTRODUCTION

The veteran served on active duty in the military from 
October 1969 to July 1970.

In July 1999, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, determined the 
veteran had not submitted new and material evidence to reopen 
a previously denied claim for service connection for atrophic 
rhinitis, synechia, with chronic recurrent epistaxis 
secondary to a nasal injury.  He appealed the RO's decision 
to the Board of Veterans' Appeals (Board).


FINDINGS OF FACT

1.  In May 1971, the RO denied the veteran's claim for 
service connection for atrophic rhinitis, synechia ,with 
chronic recurrent epistaxis secondary to a nasal injury; the 
RO notified him of the decision in June 1971 and apprised him 
of his procedural and appellate rights, and he did not 
appeal.

2.  Some of the evidence that has been added to the record 
since the RO's May 1971 decision is not duplicative of the 
evidence that was of record at the time of that decision, and 
suggest the veteran's preexisting nasal condition became 
appreciably worse while he was on active duty in the 
military.


CONCLUSION OF LAW

As new and material evidence has been submitted since the 
RO's May 1971 decision, the requirements to reopen the claim 
for service connection for atrophic rhinitis, synechia with 
chronic recurrent epistaxis secondary to a nasal injury have 
been met.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.156(a), 20.302, 20.1103 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 1971, the RO denied the veteran's claim for service 
connection for the nasal condition because his service 
medical records (SMRs) indicated that he had it prior to 
actually beginning active duty in the military-as a residual 
of a nasal fracture that required reconstructive surgery by 
his private family physician-and that his post-traumatic 
nasal condition did not appreciably increase in severity 
during service beyond its natural progression.  See 38 
U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303(a), 3.306.  The RO 
also considered his service personnel records which indicated 
that he was medically discharged from the military due to 
this condition.

The RO subsequently notified the veteran of the decision in 
June 1971 and apprised him of his procedural and appellate 
rights, and he did not appeal, so the RO's decision became 
final and binding on him based on the evidence then of 
record.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
20.200, 20.302, 20.1103.  Thus, to reopen the claim and 
warrant further consideration on the merits, there must be 
"new and material evidence" since that decision.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 
(1996); Glynn v. Brown, 6 Vet. App. 523, 528-29 (1994).

The Board must determine whether new and material evidence 
has been submitted because this affects the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  If the Board finds that no such evidence has been 
received, that is where the analysis must end, and what the 
RO may have determined in that regard is irrelevant.  Id.  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.

Evidence is considered "new" if it was not of record at the 
time of the last final disallowance of the claim and if it is 
not merely cumulative or redundant of other evidence that was 
then of record.  38 C.F.R. § 3.156(a); Struck v. Brown, 
9 Vet. App. 145, 151 (1996); Blackburn v. Brown, 8 Vet. App. 
97, 102 (1995); Cox v. Brown, 5 Vet. App. 95, 98 (1993).  
Evidence is "material" if it bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  There is no requirement, however, that the 
evidence be so significant that it changes the outcome of the 
prior decision.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  And in determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The evidence submitted since the RO's May 1971 decision 
consists of several personal statements from the veteran and 
his representative, additional copies of his service medical 
and personnel records, the report of a May 1971 VA 
compensation examination, and a May 1999 statement from his 
private treating physician.

The May 1999 statement from the private physician, an ear, 
nose and throat (ENT) specialist, indicates the veteran has 
experienced increasing nasal congestion since sustaining the 
injury to his nose in 1969, just prior to actually beginning 
active duty in the military.  (The RO initially reported in 
the May 1971 decision that the
pre-service injury had occurred "in 1967," but most of the 
other evidence of record indicates the incident really 
occurred "in September 1969," still prior to when 
the veteran actually began serving on active duty in the 
military in October 1969, but nevertheless much more 
contemporaneous to the critical time in question.)  
Consequently, since the May 1999 statement from the private 
ENT specialist at least suggest that the veteran's increasing 
turbinate congestion possibly may not actually have begun to 
occur until after he had started serving on active duty in 
the military, the evidence is new and material to the case 
because it addresses the dispositive issue of possible 
aggravation during service of a preexisting disability.  And 
therefore, the statement is sufficient to reopen the claim.  
See Moray v. Brown, 5 Vet. App. 211, 214 (1993); Fluker v. 
Brown, 5 Vet. App. 296, 299 (1993); Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cox v. Brown, 5 Vet. App. 93, 95 
(1993); Clarkson v. Brown, 4 Vet. App. 565, 567 (1993).


ORDER

The petition to reopen the claim for service connection for 
atrophic rhinitis, synechia, with chronic recurrent epistaxis 
secondary to a nasal injury is granted, subject to the 
further development directed below.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
U.S. Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  
This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also VAOPGCPREC 11-00 
(Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board were to 
proceed to adjudicate this claim.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
for these reasons, a remand is required.

Accordingly, the claim is REMANDED to the RO for the 
following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (November 
17, 2000), as well as any pertinent formal 
or informal guidance that is subsequently 
provided by VA-including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 



